299 S.W.3d 678 (2009)
Neal JOHNSON, Appellant,
v.
TREASURER OF MISSOURI as Custodian of Second Injury Fund, Respondent.
No. ED 92845.
Missouri Court of Appeals, Eastern District, Division Three.
October 20, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 17, 2009.
Application for Transfer Denied January 26, 2010.
Thomas E. Fagan, St. Louis, MO, for appellant.
Chris Koster, Atty. General, Levander Smith, Jr., St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The claimant, Neal Johnson, appeals the final award of the Labor and Industrial Relations Commission. The Commission adopted the decision of the administrative law judge denying the claimant compensation from the Second Injury Fund. We affirm the Commission's award.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The award of the Commission is affirmed. Rule 84.16(b)(4).